Citation Nr: 0534483	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  03-25 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for a recurrent 
lumbosacral strain with narrowing of L4-5, currently rated as 
40 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from April 1962 to October 
1962, from January 1963 to January 1966, and from July 1966 
to July 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of November 2002 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).   


FINDINGS OF FACT

1.  Development of the record is sufficiently complete to 
permit a fair and just resolution of the issue on appeal, and 
there has been no prejudicial failure of notice or assistance 
to the appellant.

2.  The recurrent lumbosacral strain with slight narrowing at 
L4-5 has not resulted in intervertebral disc syndrome that 
was pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.  

3.  The recurrent lumbosacral strain with narrowing at L4-5 
has not resulted in incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.

4.  The recurrent lumbosacral strain with narrowing at L4-5 
has not resulted in unfavorable ankylosis of the entire 
thoracolumbar spine.





CONCLUSION OF LAW

The criteria for a disability rating higher than 40 percent 
for recurrent lumbosacral strain with narrowing at L4-5 are 
not met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Codes 5292, 5293, 5295, 8520 (2003), effective prior to 
September 26, 2003; 68 Fed. Reg. 51,454, 51,456-57; 38 C.F.R. 
§§ 3.102, 3.159, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5235-5243 (2005), effective September 26, 
2003.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and his representative, if represented, 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103.  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
implementing regulations have been fulfilled.  In Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), the United States Court 
of Appeals for Veterans Claims (Court) held, in part, that a 
VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that supports to the claim.  See also Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).  

The Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.  The veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes the discussions 
in the rating decision, the statement of the case (SOC), the 
supplemental statements of the case (SSOCs), and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The documents, such as letters 
dated in December 2002 and July 2002, provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
finds that in the letter and other correspondence the 
appellant was fully notified of the need to give to VA any 
evidence pertaining to his claim.  In the letter dated in 
July 2002, the RO specifically requested that the veteran 
"Send the information describing additional evidence or the 
evidence itself to the address at the top of this letter 
within 60 days from the date of this letter."  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs, including the new spine rating criteria.  The 
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.   

The Board also finds that all relevant facts have been 
properly developed.  The veteran's service medical records 
and post service records have been obtained.  He has been 
afforded VA examinations, and appropriate opinions have been 
obtained.  He has declined a hearing.  The Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the veteran's claim.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

During the pendency of the veteran's claim and appeal, the 
rating criteria for evaluating intervertebral disc syndrome 
were amended.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003), effective September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002).  In 2003, further amendments were 
made for evaluating disabilities of the spine.  See 68 Fed. 
Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243 (2004)).  An omission 
was then corrected by reinserting two missing notes.  See 69 
Fed. Reg. 32,449 (June 10, 2004).  The latter amendment and 
subsequent correction were made effective from September 26, 
2003.

Where a law or regulation (particularly those pertaining to 
the Rating Schedule) changes after a claim has been filed, 
but before the administrative and/or appeal process has been 
concluded, both the old and new versions must be considered. 
See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000). The effective date rule established by 38 
U.S.C.A. § 5110(g) (West 2002), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  See Rhodan v. 
West, 12 Vet. App. 55 (1998), appeal dismissed, No. 99-7041 
(Fed. Cir. Oct. 28, 1999) (unpublished opinion) (VA may not 
apply revised schedular criteria to a claim prior to the 
effective date of the pertinent amended regulations).

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
veteran's claim under the old regulations in making its 
rating decisions.  The SOC also evaluated the veteran's claim 
using the old regulations, and the RO issued a SSOC that 
evaluated the veteran's claim using the new regulations.  The 
veteran was afforded an opportunity to comment on the RO's 
action.  Accordingly, there is no prejudice to the veteran in 
our proceeding, under Bernard v. Brown, 4 Vet. App. 384 
(1993).

Under the old regulations, effective prior to September 26, 
2003, a low back disability could be rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295, that provided a 40 percent 
rating was warranted if the lumbosacral strain was severe 
with listing of the whole spine to the opposite side, a 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  

Another potentially applicable provision under the old 
regulations was Diagnostic Code 5293.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.  Under Diagnostic Code 5293, a 40 
percent rating was warranted for severe intervertebral disc 
syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating was warranted for intervertebral 
disc syndrome that was pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

A back disorder could also be rated based on the extent to 
which the disorder limited the motion of the back.  
Diagnostic Code 5292 provided a 40 percent rating was 
warranted if the limitation of motion was severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  The Court has emphasized that 
when assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect any functional limitation that is due 
to pain that is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40.  The 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  38 C.F.R. § 4.45.  It is the intention of 
the rating schedule to recognize actually painful, unstable, 
or malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  
38 C.F.R. § 4.59.  Within this context, a finding of 
functional loss due to pain must be supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

As was noted above, the VA issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-54349 
(August 22, 2002).   The revised criteria contain a Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  The new rating criteria, under 
Diagnostic Code 5243, provide as follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.
With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months..................
	60
With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.............40

Note (1): For purposes of evaluations under diagnostic code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.

The Board also notes that for spine disorders that are not 
rated under the code for intervertebral disc syndrome, there 
is a new General Rating Formula for Diseases and Injuries of 
the Spine.  68 Fed. Reg. 51454-51458 (August 27, 2003).  The 
General Rating Formula for Diseases and Injuries of the 
Spine (For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes) provides as 
follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine................100
Unfavorable ankylosis of the entire thoracolumbar 
spine.............50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine................40
Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.
Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.
Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, 
the range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.
Note (4): Round each range of motion measurement to the 
nearest five degrees.
Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.
Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation
5236 Sacroiliac injury and weakness
5237 Lumbosacral or cervical strain
5238 Spinal stenosis
5239 Spondylolisthesis or segmental instability
5240 Ankylosing spondylitis
5241 Spinal fusion
5242 Degenerative arthritis of the spine (see also 
diagnostic code 5003)
5243 Intervertebral disc syndrome

The Board notes that the above criteria clearly imply that 
the factors for consideration under the holding in DeLuca v. 
Brown, infra, are now contemplated in the rating assigned 
under the general rating formula.)

Under certain circumstances, the neurological impairment of 
the lower extremities that is due to a back disorder may be 
rated separately from the back disorder itself.  Diagnostic 
Code 8520 provides that incomplete paralysis of the sciatic 
nerve warrants a 10 percent evaluation if it is mild, a 20 
percent evaluation if it is moderate, a 40 percent evaluation 
if it is moderately severe or a 60 percent evaluation if it 
is severe (with marked muscular atrophy).  An 80 percent 
evaluation is warranted for complete paralysis of the sciatic 
nerve.  With complete paralysis of the sciatic nerve, the 
foot dangles and drops, there is no active movement possible 
of muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Whether the upper or lower 
extremities, the back or abdominal wall, the eyes or ears, or 
the cardiovascular, digestive, or other system, or psyche are 
affected, evaluations are based upon lack of usefulness, of 
these parts or systems, especially in self-support.  This 
imposes upon the medical examiner the responsibility of 
furnishing, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of disability upon the person's ordinary activity.  
In this connection, it will be remembered that a person may 
be too disabled to engage in employment although he or she is 
up and about and fairly comfortable at home or upon limited 
activity.  See 38 C.F.R. § 4.10.

III.  Evidence and Analysis

Evidence

The Board has considered the full history of the veteran's 
low back disorder.  His service medical records show that he 
was treated for complaints of low back pain on several 
occasions.  For example, a record dated in April 1967 
reflects that he complained of pain in the lumbosacral area 
of the back and said that he could not straighten up.  He was 
instructed to use a bed board, prescribed Robaxin and Darvon, 
and placed on light duty.    

In October 1976, the veteran requested service connection for 
a back condition.  A VA examination report dated in January 
1977 shows that the veteran complained of having frequent 
back trouble over the past three years which resulted in 
extreme pain.  On examination, the lumbar spine had normal 
curvature, and no tenderness to fist percussion.  There was 
no spasm of paravertebral muscles.  The veteran had a full 
range of motion, and straight leg raising was negative 
bilaterally.  Deep tendon reflexes were present and active.  
There were no sensory changes in the lower extremities.  An 
X-ray was interpreted as showing a narrow L4 disk.  The 
diagnosis was recurrent lumbosacral sprain, slight narrowing 
L4-L5.  Subsequently, in a decision of February 1977, the RO 
granted service connection for a recurrent lumbosacral strain 
with slight disk narrowing L4-5.  The RO assigned a 10 
percent initial disability rating.  The RO confirmed the 10 
percent rating in a decision of December 1979.  

In June 2000, the veteran requested increased compensation.  
A VA examination report of June 2000 indicates that the 
veteran had significant limitation of motion and muscle spasm 
and tenderness.  In a decision of July 2000, the RO increased 
the rating to 20 percent.  Later, in a decision of October 
2001, the RO increased the rating to 40 percent.  The veteran 
appeals those determinations.  

The report of an examination conducted by the VA in September 
2001 reflects that the veteran complained of having constant 
low back pain since he strained his back in service.  He had 
no operations.  He had to exercise and work less than he 
would otherwise.  He took Flexeril, Naprosyn and aspirin.  
There was pain on palpation of the lumbar spine.  There was 
decreased range of motion with the fullest extent being 
forward flexion to 20 degrees, extension to 20 degrees, 
turning to the right and left to 20 degrees, and bending to 
the right and left to 10 degrees.  Neurologically the veteran 
was intact.  Straight leg raising was positive on the right.  
There was no fixed postural abnormality.  X-rays showed L-
spine degenerative disk space disease apparently at L2-3, L4-
5 and L5-S1.  There was mild spondylolisthesis of L4-5.  
Degenerative spondylolisthesis in the mid lumbar spine.  
There was also mild scoliosis.  The diagnosis was 
degenerative disk and bony disease of the lumbar spine with 
scoliosis and spondylolysis.  It was noted that the problems 
were related to service and limited his ability to do manual 
labor.  

The report of a spine examination conducted by the VA in 
August 2002 reflects that on examination the veteran had 
negative straight leg raising and normal reflexes.  The 
examiner reported that the range of motion was very difficult 
to appraise because the veteran was very dramatic in his 
movement.  Although he could easily go from a sitting 
position to a standing position, when asked to do the same 
amount of lumbar flexion he protested.  He flexed to 30 
degrees, which the examiner stated he believed was erroneous 
due to exaggeration.  The veteran also reportedly exaggerated 
when asked to extend, and only extended to 10 degrees.  The 
impression was (1) degenerative disc disease secondary to 
aging, and moderate degenerative joint disease at L3-4 and 
L45, also associated with aging as well as a lifetime of 
heavy work.  

The pertinent evidence also includes numerous VA medical 
treatment records reflecting complaints pertaining to the 
back.  For example, a VA medical record dated in October 2002 
reflects that the veteran reported complaints of shoulder and 
back pain which was worse when it rained.  It was indicated 
that there were some vague neuro findings on exam.  The 
veteran's medication was changed.  A VA record dated in 
November 2002 reflects that the veteran reported worsening of 
his back pain recently on bending, lifting and walking.  He 
complained of an occasional shooting pain into the right 
gluteal area.  On examination, the back range of motion was 
limited in all directions secondary to pain.  Strength in the 
lower extremities was 4/5.  There was no sensory deficit.  
The assessment was DJD of the lumbar spine.  The plan was to 
refer the veteran to "back school" and instruct him in 
stretching exercises.  He was also advised to continue his 
NSAIDS and increase Flexeril.  

The veteran was afforded another examination by the VA in 
November 2003.  The veteran reported that he suffered a fall 
in 1970 and was told that he may have damaged a disc.  He 
said that he had discomfort in his back and into his right 
lower extremity for the last 10 years, and had not been able 
to work since May 2000 in his usual job which was a floor 
covering installer.  He said that the pain in his back and 
right leg was accentuated with walking.  Coughing and 
sneezing made no difference.  The pain never went below the 
knee.  

On examination, the veteran was slightly obese.  He had a 
rather slow gait.  He used a cane in an inappropriate manner 
carrying it rather than letting it carry him.  He stood on 
his heels and toes easily.  He had negative straight leg 
raising tests bilaterally, and normal reflexes.  Range of 
motion of the lumbar spine was only 60 degrees compared to a 
normal range of 90.  He side bends to 30 rather than the 
normal 40.  He extended to 20 degrees rather than a normal 35 
degrees.  He had normal rotation.  The examiner stated that 
X-rays showed mild spinal stenosis and degenerative disc 
disease, but they were minimal changes.

The report of a spine examination conducted by the VA in 
March 2004 reflects similar complaints as noted above.  On 
examination, the veteran had normal posture and a slow gait.  
He was able to walk without a cane.  He stood on heels and 
toes easily, and straight leg raising test was negative.  
Reflexes were normal bilaterally.  The range of motion of the 
spine was flexion to 90 degrees, extension to 20 degrees, 
side bending to 30 degrees, and rotation to 45 degrees.  No 
spasm was noted.  The veteran did complain of discomfort on 
extremes of motion.  It was also noted that he had difficulty 
bearing full weight on his right knee, which in turn caused 
him to have his back tilted toward the left.  

Analysis

Upon review of the evidence of record, the Board finds that 
the objective and competent medical evidence of record weighs 
against a rating in excess of 40 percent for the service-
connected back disability.  The evidence does not provide a 
basis for assigning a rating higher than 40 percent under 
Diagnostic Code 5293, which evaluates intervertebral disc 
syndrome.  The evidence shows that the back disorder does not 
cause intervertebral disc syndrome that is pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Id.  As was noted in multiple VA examinations, the objective 
findings are of a lesser degree.  He has consistently had 
normal reflexes and no indication of neurological impairment 
such as bowel or bladder dysfunction.  The vague neurological 
symptoms noted in the treatment records do not rise to the 
level where they might be characterized as demonstrating the 
presence of a pronounced intervertebral disc syndrome such as 
to warrant a 60 percent evaluation under Diagnostic Code 
5293.  Accordingly, the Board concludes that the criteria for 
a disability rating higher than 40 percent for a low back 
disorder under Diagnostic Code 5293 were not met.  The Board 
further finds, in the absence of adequate corroborating 
objective pathology, that the 40 percent rating adequately 
reflects that impairment attributable to functional 
impairment from pain, weakness, and fatigability pursuant to 
38 C.F.R. § 4.40.  

The Board also finds that a rating higher than 40 percent 
cannot be assigned under any other "old" Diagnostic Code.  
The Board notes that Diagnostic Code 5292 and Diagnostic Code 
5295 do not provide for ratings higher than 40 percent.  The 
Board must also consider whether separate ratings are 
appropriate for the various manifestations of the low back 
disability.  The Board notes that in some cases it is 
permissible to rate a back disorder under one or more 
separate diagnostic codes that together provide for the 
manifestations of the disability, including pain, loss of 
motion, and neurological findings, although such a rating or 
ratings would be instead of, rather than in addition to, a 
disability rating under Diagnostic Code 5293.  Diagnostic 
Code 5293, which does not expressly refer to limitation of 
motion, has been held to involve limitation of range of 
motion.  VAOPGCPREC 36-97 (December 12, 1997).  Since a 
separate rating must be based upon additional disability, to 
assign a separate rating for the veteran's low back disorder 
under 5293 and another code would violate the regulations 
prohibiting the pyramiding of various diagnoses of the same 
disability.  38 C.F.R. § 4.14; see VAOGCPREC 23-97; see also 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (a separate 
rating may be granted for a "distinct and separate" 
disability' that is, "when none of the symptomatology...is 
duplicative...or overlapping.").

Therefore, the Board has considered whether there is any 
other schedular basis for assigning a higher evaluation.  For 
rating the neurological manifestations of the back 
disability, Diagnostic Code 8520 (sciatic nerve dysfunction) 
is for consideration.  Sciatic neuropathy is specifically 
identified as a factor for consideration in the evaluation of 
a disability under the revised Diagnostic Code 5293.  
Therefore, it would be appropriate to evaluate the 
neurological manifestations of the veteran's back disability 
under this rating code as an alternative to Diagnostic Codes 
5293.  The Board notes that under Diagnostic Code 8520 
incomplete paralysis of the sciatic nerve warrants a 10 
percent evaluation if it is mild, a 20 percent evaluation if 
it is moderate, a 40 percent evaluation if it is moderately 
severe or a 60 percent evaluation if it is severe (with 
marked muscular atrophy).  An 80 percent evaluation is 
warranted for complete paralysis of the sciatic nerve.  With 
complete paralysis of the sciatic nerve, the foot dangles and 
drops, there is no active movement possible of muscles below 
the knee, and flexion of the knee is weakened or (very 
rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The Board finds, however, that the veteran's service-
connected back disorder does not result in incomplete 
paralysis of the sciatic nerves.  The veteran has complained 
of lower extremity pain.  However, the medical evidence on 
file demonstrates that the actual functional impairment 
associated with either lower extremity was not productive of 
objectively verifiable incomplete paralysis of the sciatic 
nerve.  Neurological functions on examinations were generally 
normal.  Thus, a separate rating for radiculopathy of either 
lower extremity is not warranted.  

With respect to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (the new rating 
criteria, under Diagnostic Code 5243) the Board finds that 
the disorder has not resulted in incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months so as to warrant a 60 percent rating under the 
revised rating code for intervertebral disc syndrome.  As 
noted above, an incapacitating episode is one where a 
physician has prescribed bedrest.  However, the veteran's 
medical treatment records are negative for such instructions.   

The Board also finds that the veteran's service-connected 
back disorder has not resulted in unfavorable ankylosis of 
the entire thoracolumbar spine so as to warrant a 50 percent 
rating under the new General Rating Formula for Diseases and 
Injuries of the Spine.  For VA compensation purposes, 
"unfavorable ankylosis" is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  None of the medical evidence 
indicates that the veteran has ankylosis.  

Accordingly, the Board concludes that objective medical 
evidence of record weighs against a disability rating higher 
than 40 percent for the veteran's service-connected 
lumbosacral strain with slight narrowing at L4-5.  The 
preponderance of the evidence is clearly against the claim.  

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  

The Board notes that in exceptional cases where evaluations 
provided by the rating schedule are found to be inadequate, 
an extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  However, the Board believes that the regular 
schedular standards applied in the current case adequately 
describe and provide for the veteran's symptoms and 
disability level.  The record does not reflect a disability 
picture that is so exceptional or unusual that the normal 
provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected back 
disability.  The Board notes that the disability has not 
required frequent hospitalizations.  With respect to whether 
there is evidence of marked interference with employment, the 
Board notes that the veteran has indicated that his service-
connected back disorder has caused him to be unemployed.  
However, he has not presented competent evidence that the 
disorder precludes all forms of gainful employment.  
Moreover, the veteran's current rating of 40 percent already 
contemplates a significant degree of industrial impairment.  
38 U.S.C.A. § 1155.  Therefore, the Board does not find that 
the veteran's case is outside the norm so as to warrant 
consideration of the assignment of an extraschedular rating.  
Therefore, referral of this matter for consideration under 
the provisions of 38 C.F.R. § 3.321 is not warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. 
Brown, 9 Vet. App. 94-96 (1996).


ORDER

An increased rating for a recurrent lumbosacral strain with 
narrowing of L4-5, currently rated as 40 percent disabling, 
is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


